Name: Commission Regulation (EEC) No 2222/92 of 31 July 1992 on the release of securities lodged for import licences provided for by Regulation (EEC) No 564/92 in the pigmeat sector
 Type: Regulation
 Subject Matter: political geography;  Europe;  international trade;  tariff policy;  animal product
 Date Published: nan

 1 . 8 . 92 Official Journal of the European Communities No L 218/85 COMMISSION REGULATION (EEC) No 2222/92 of 31 July 1992 on the release of securities lodged for import licences provided for by Regulation (EEC) No 564/92 in the pigmeat sector laying down the specimen animal health certificates in respect of meat products imported from third countries concerning certain eastern European countries ( ®) since incompletely heat-treated meat products are not allowed to be imported from, inter alia, the Czech and Slovak Federal Republic and Poland because vaccinations against classical swine fever are carried out in those countries ; Whereas the import ban introduced by these veterinary measures will prevent, as of 1 July 1992, the import of certain pigmeat products from the Republic of Poland and the Czech and Slovak Federal Republic into the Community ; Whereas it is therefore necessary to provide for the release of the securities provided for in Article 6 of Regulation (EEC) No 564/92 in respect of import licences which could not be used due to these veterinary measures ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 518/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Repubic, of the other part (2), and in particular Article 1 thereof, Whereas Commission Regulation (EEC) No 564/92 (3) laid down detailed rules for the application in the pigmeat sector of the regime provided for inter alia, by the Intermediate Agreements concluded by the Commu ­ nity with the Republic of Poland and the Czech and Slovak Republic ; Whereas Council Directive 91 /688/EEC (4) amended Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importa ­ tion of bovine, ovine and caprine animals and swine, fresh meat, or meat products from third countries (*), as last amended by Directive 91 /266/EEC (*), to the effect that, as of 1 July 1992, in respect of classical swine fever pigs must come from the territory of a third country which :  has been free from classical swine fever for at least 12 months,  has not permitted vaccination for the preceding 12 months ; Whereas Commission Decision 92/244/EEC O, amended Commission Decision 91 /449/EEC of 26 July 1991 HAS ADOPTED THIS REGULATION : Article 1 Securities lodged for import licences for the products falling under Group No 5, 6, 7, 8 , 9, 10, and 1 1 of Annex I of Regulation (EEC) No 564/92 which have been used prior to 1 July 1992 or which are to be issued on 23 July 1992 but of which the import obligations cannot be fulfilled, because the products do not respect the require ­ ments laid down in Directive 72/462/EEC or in Annex D of Decision 91 /449/EEC, shall be released. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. {') UJ INO L 5b, 1?. l. \ yyz, p. 3. (2) OJ No L 56, 29. 2. 1992, p. 6 . 0 OJ No L 61 , 6. 3 . 1992, p. 9 . (4) OJ No L 377, 31 . 12. 1991 , p. 18 . 0 OJ No L 302, 31 . 12. 1972, p. 28 . (j OJ No L 268, 24. 9. 1991 , p. 69. 0 OJ No L 124, 9. 5. 1992, p. 40. (8) OJ No L 240, 29. 8 . 1991 , p. 28. No L 218/86 Official Journal of the European Communities 1 . 8 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1992. For the Commission Ray MAC SHARRY Member of the Commission